

115 S706 IS: Quicker Veterans Benefits Delivery Act of 2017
U.S. Senate
2017-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 706IN THE SENATE OF THE UNITED STATESMarch 23, 2017Mr. Franken introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to improve the treatment of medical evidence provided by
			 non-Department of Veterans Affairs medical professionals in support of
			 claims for disability compensation under the laws administered by the
			 Secretary of Veterans Affairs, and for other purposes.
	
 1.Short titleThis Act may be cited as the Quicker Veterans Benefits Delivery Act of 2017. 2.Treatment of medical evidence provided by non-Department of Veterans Affairs medical professionals in support of claims for disability compensation (a)Acceptance of reports of private physician examinationsSection 5125 of title 38, United States Code, is amended—
 (1)by striking For purposes and inserting the following:  (a)In generalFor purposes;
 (2)in subsection (a), as designated by paragraph (1), by striking may and inserting shall; and (3)by adding at the end the following new subsection:
					
 (b)Sufficiently complete definedFor purposes of a report described in subsection (a), the term sufficiently complete means competent, credible, probative, and containing such information as may be required to make a decision on the claim for which the report is provided..
 (b)Effective dateThe amendments made by subsection (a) shall apply with respect to medical evidence submitted after the date that is 90 days after the date of the enactment of this Act.
			3.Report on progress of Acceptable Clinical Evidence initiative
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the progress of the Acceptable Clinical Evidence initiative of the Department of Veterans Affairs in reducing the necessity for in-person disability examinations and other efforts to comply with the provisions of section 5125 of title 38, United States Code, as amended by section 2.
 (b)Contents of reportThe report required by subsection (a) shall include the following: (1)The number of claims eligible for the Acceptable Clinical Evidence initiative during the period beginning on the date of the commencement of the initiative and ending on the date of the submittal of the report, disaggregated by fiscal year.
 (2)The total number of claims eligible for the Acceptable Clinical Evidence initiative that required a medical examiner of the Department to supplement the evidence with information obtained during a telephone interview with a claimant.
 (3)Information on any other initiatives or efforts of the Department to further encourage the use of private medical evidence and reliance upon reports of a medical examination administered by a private physician if the report is sufficiently complete to be adequate for the purposes of adjudicating a claim.
 (4)The anticipated impact on the timeline and accuracy of a decision on a claim for benefits under chapter 11 or 15 of title 38, United States Code, if the Secretary were prohibited from requesting a medical examination in the case of a claim in support of which a claimant submits medical evidence and a medical opinion provided by a private physician that is competent, credible, probative, and otherwise adequate for the purpose of making a decision on that claim.
 (5)Recommendations on how the Department can measure, track, and prevent the ordering of unnecessary medical examinations when the provision by a claimant of a medical examination administered by a private physician in support of a claim for benefits under chapter 11 or 15 of title 38, United States Code, is adequate for the purpose of making a decision on that claim.
 4.Annual reportNot later than March 1 of each year, the Secretary of Veterans Affairs shall submit to Congress a report that includes, for the calendar year preceding the year in which the report is submitted, the following for each regional office of the Department of Veterans Affairs:
 (1)The number of times a veteran who submitted private medical evidence in support of a claim for compensation or pension under the laws administered by the Secretary was scheduled for an examination performed by Department personnel because the private medical evidence submitted was determined to be unacceptable.
 (2)The most common reasons why private medical evidence submitted in support of claims for benefits under the laws administered by the Secretary was determined to be unacceptable.
 (3)The types of disabilities for which claims for benefits under the laws administered by the Secretary were most commonly denied when private medical evidence was submitted.